AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District
                                                    __________ Districtof
                                                                        ofKentucky
                                                                          __________

                                                                        )
                        Kara Petterson                                  )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                            Civil Action No.     5:21-cv-32-TBR
                                                                        )
             Easter Seals West Kentucky, Inc.                           )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Easter Seals West Kentucky, Inc.
                                           c/o James R. Coltharp, Jr.
                                           300 Broadway
                                           Paducah, KY 42001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: D. Wes Sullenger, Esq.
                                           Sullenger Law Office, PLLC
                                           629 Washington Street
                                           Paducah, KY 42003



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK    COURT
                                                                                    RK OF C OURT
                                                                                            OU RT
                                                                                               R T


Date:     2/23/2021
                                                                                           SSignature
                                                                                             ign
                                                                                               nat
                                                                                                 atuur
                                                                                                    ure ooff C
                                                                                                             Clerk
                                                                                                               lerkk oorr De
                                                                                                               le         D
                                                                                                                          Deputy
                                                                                                                            eppu
                                                                                                                               uttyy C
                                                                                                                                     Clerk
                                                                                                                                       leerrkk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.
                       5:21-cv-32-TBR
                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
